     Case 5:19-cv-01278-JGB-SP Document 1 Filed 07/11/19 Page 1 of 8 Page ID #:1



     Matthew C. Bradford, Esq. (SBN 196798)
 1   ROBINSON BRADFORD LLP
     43471 Ridge Park Drive, Suite C
 2   Temecula, California 92590
     Telephone:    (209) 954-9001
 3   Facsimile:    (209) 954-9091
     matthew@robinsonbradford.net
 4
     Attorneys for Plaintiffs, Marlon Romero
 5   and Angelica Romero
 6

 7                                  UNITED STATES DISTRICT COURT
 8                                 CENTRAL DISTRICT OF CALIFORNIA
 9

10   MARLON ROMERO and ANGELICA                       ) Case No.: 5:19 CV 01278
     ROMERO,                                          )
11                                                    ) COMPLAINT FOR DAMAGES AND
                                                      ) INJUNCTIVE RELIEF
12                   Plaintiffs,                      )
                                                      ) 1. Violation of 47 USC 227 b(3)(B)
13          vs.                                       ) 2. Violation of 47 USC 227 b(3)(B) & (C)
                                                      ) 3. Violation of 15 USC 1692
14                                                    ) 4. Violation of Cal. Civ. Code 1788 et.
     THE HOME DEPOT, INC.                             ) seq.
15                                                    )
                                                      )
16                   Defendant.                         JURY TRIAL DEMANDED

17

18          Plaintiffs Marlon Romero and Angelica Romero allege the following upon information

19   and belief and based upon personal knowledge:
20
                                         NATURE OF THE CASE
21
     1.     Plaintiffs bring this action seeking damages and all other available legal or equitable
22
     remedies resulting from the illegal actions of THE HOME DEPOT, INC. (“Home Depot”) in
23

24   negligently, knowingly, and/or willfully contacting Plaintiffs on Plaintiffs’ cellular telephone in

25   violation of the Telephone Consumer Protection Act, 47. U.S.C. §227 et seq. (“TCPA”), thereby
26
     invading Plaintiffs’ privacy and in violation of the Fair Debt Collection Practices Act and the
27
     Rosenthal Fair Debt Collections Practices Act.
28




                          COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                               Romero v. The Home Depot, Inc. 5:19 CV 01278
                                                     -1 -
     Case 5:19-cv-01278-JGB-SP Document 1 Filed 07/11/19 Page 2 of 8 Page ID #:2



                                         JURISDICTION AND VENUE
 1

 2   2.         This Court has federal question jurisdiction under 28 U.S.C. section 1331 because this

 3   case arises out of violations of federal law. Specifically, Defendant has repeatedly violated 47
 4
     U.S.C. section and 227 15 U.S.C. 1692 as is more thoroughly described below.
 5
     3.         Venue is proper in the United States District Court for the Central District of California
 6

 7
     pursuant to 28 U.S.C. section 1391(b) because Defendant does business within the State of

 8   California and a substantial part of the events that gave rise to this action took place in Riverside
 9   County in the city of Murrieta.
10
                                                    PARTIES
11
     4.         Plaintiffs are natural persons residing in California and are “persons” as defined by 47
12

13   U.S.C. section 153(39).

14   5.         THE HOME DEPOT, INC. (“Home Depot”) is a “person” as defined by 47 U.S.C.
15
     section 153(39). The above-named Defendant, and its subsidiaries and agents, is collectively
16
     referred to as “Defendant.”
17
                                       BACKGROUND ALLEGATIONS
18

19                The Telephone Consumer Protection Act of 1991 (TCPA) 47 U.S.C. § 227

20   6.         In response to a number of consumer complaints regarding telemarketing practices, the
21
     Congress of the United States enacted the Telephone Consumer Protection Act (47 U.S.C. §227,
22
     et seq.)
23

24
     7.         Among other things, the TCPA regulates the use of automated telephone equipment, also

25   known as “robocallers” with regard to the calling of wireless or cellular telephones. More
26   specifically, 227(b)(1)(A)(iii) prohibits the robocalling of any cellular or wireless telephone
27
     except for emergency purposes or except where the called party has given express consent.
28




                             COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                  Romero v. The Home Depot, Inc. 5:19 CV 01278
                                                        -2 -
     Case 5:19-cv-01278-JGB-SP Document 1 Filed 07/11/19 Page 3 of 8 Page ID #:3



     8.     The Federal Communications Commission found that such calls are prohibited because,
 1

 2   as Congress found, automated or pre-recorded calls are a greater nuisance and invasion of

 3   privacy than live solicitation calls. Moreover, such calls can be inconvenient and costly because
 4
     wireless customers may be charged for incoming calls.
 5
               Home Depot’s Practice of Robocalling the Romeros on Their Cell Phones
 6

 7
     9.     Plaintiff, Angelica Romero, opened a credit account with Defendant. Beginning on or

 8   around April 2017, Home Depot contacted Ms. Romero on her cellular telephone in an attempt
 9   to collect an alleged outstanding debt owed by Plaintiff. Later, Home Depot began a practice of
10
     also calling Plaintiff, Marlon Romero, on his cell phone with regard to the same account.
11
     10.    Home Depot placed hundreds of calls to the Romeros on their cell phones beginning in
12

13   April 2017.

14   11.    Home Depot used an “automatic telephone dialing system”, as defined by 47 U.S.C.
15
     §227(a)(1), to place its calls to the Romeros seeking to collect the debt allegedly owed by Ms.
16
     Romero.
17
     12.    Home Depot’s calls constituted calls that were not for emergency purposes as defined by
18

19   47 U.S.C. §227(b)(1)(a).

20   13.    According to information and belief, Home Depot never received the Romeros “prior
21
     express consent” to call them on their cell phones using an automatic telephone dialing system or
22
     an artificial or prerecorded voice on their cellular telephone pursuant to 47 U.S.C. §227(b)(1)(A).
23

24
     If the Romeros did unwittingly give Home Depot “express consent”, they revoked said consent”

25   first orally and then by sending Home Depot a “Cease and Desist” letter in October 2017.
26

27

28




                          COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                               Romero v. The Home Depot, Inc. 5:19 CV 01278
                                                    -3 -
     Case 5:19-cv-01278-JGB-SP Document 1 Filed 07/11/19 Page 4 of 8 Page ID #:4



     14.       Despite, orally revoking consent and sending a cease and desist letter, Home Depo
 1

 2   continued to call the Romeros on their cell phones using an autodialer or a prerecorded voice

 3   message or both.
 4
                                         FIRST CAUSE OF ACTION
 5
                      Negligent Violations of the Telephone Consumer Protection Act
 6

 7
                                              47 U.S.C. §227 et seq.

 8   15.       The Romeros repeat and incorporate by reference into this cause of action the allegations
 9   set forth above at paragraphs 1-14.
10
     16.       The foregoing acts and omissions of Home Depot constitute numerous and multiple
11
     negligent violations of the TCPA, including but not limited to each and every one of the above
12

13   cited provisions of 47 U.S.C. section 227 et. seq. Pursuant to 47 U.S.C. section 227(b)(3)(B),

14   Plaintiffs are entitled to an award of $500.00 in statutory damages, for each and every violation.
15
     17.       Plaintiffs are also entitled to and seek injunctive relief prohibiting such conduct in the
16
     future.
17
                                        SECOND CAUSE OF ACTION
18

19               Knowing or Willful Violations of the Telephone Consumer Protection Act

20                                            47 U.S.C. §227 et seq.
21
     18.       The Romeros repeat and incorporate by reference into this cause of action the allegations
22
     set forth above at paragraphs 1-14.
23

24
     19.       The foregoing acts and omissions of Home Depot constitute numerous and multiple

25   knowing and/or willful violations of the TCPA, including but not limited to each and every one
26   of the above-cited provisions of 47 U.S.C. section 227 et seq.
27

28




                            COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                 Romero v. The Home Depot, Inc. 5:19 CV 01278
                                                        -4 -
     Case 5:19-cv-01278-JGB-SP Document 1 Filed 07/11/19 Page 5 of 8 Page ID #:5



     20.     As a result of Home Depot knowing and/or willful violations of 47 U.S.C. §227 et seq.,
 1

 2   The Romeros are entitled to an award of $1,500.00 in statutory damages, for each and every

 3   violation, pursuant to 47 U.S.C. section 227(b)(3)(B) and 47 U.S.C. section 227(b)(3)(C).
 4
     21.     The Romeros are also entitled to and seek injunctive relief prohibiting such conduct in
 5
     the future.
 6

 7
                                      THIRD CAUSE OF ACTION

 8                                         Violation of the FDCPA
 9   22.     The Romeros repeat and incorporate by reference into this cause of action the allegations
10
     set forth above at paragraphs 1-14.
11
     23.     At all times relevant, Defendants were companies engaged in the business of collecting a
12

13   debt by the use of mail and telephone from Plaintiffs. Defendants were “debt collectors” seeking

14   to collect a “debt” from Plaintiffs who are “consumers” as the terms are defined within the
15
     FDCPA.
16
     24.     In engaging in the practices more thoroughly described above, Defendants violated the
17
     provisions of the FDCPA designed to protect consumers from harassment including but not
18

19   limited to under 15 U.S.C. 1692(d).

20   25.     Defendants’ conduct was undertaken in a knowing and willful manner warranting an
21
     award of actual and statutory damages, costs and attorney’s fees.
22
                                     FOURTH CAUSE OF ACTION
23

24
                                           Violation of the RFDCPA

25   26.     The Romeros repeat and incorporate by reference into this cause of action the allegations
26   set forth above at paragraphs 1-14.
27

28




                          COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                               Romero v. The Home Depot, Inc. 5:19 CV 01278
                                                    -5 -
     Case 5:19-cv-01278-JGB-SP Document 1 Filed 07/11/19 Page 6 of 8 Page ID #:6



     27.    At all times relevant, Defendants were companies engaged in the business of collecting a
 1

 2   debt by the use of mail and telephone from Plaintiffs. Defendants were “debt collectors” seeking

 3   to collect a “consumer debt” from Plaintiffs who are “persons” as the terms are defined within
 4
     the RFDCPA.
 5
     28.    In engaging in the practices more thoroughly described above, Defendants violated the
 6

 7
     provisions of the RFDCPA designed to protect consumers from harassment including but not

 8   limited to Cal. Civ. Code §1788.10 et. seq.
 9   29.    Defendants’ conduct was undertaken in a knowing and willful manner warranting an
10
     award of actual and statutory damages, costs and attorney’s fees.
11
                                        PRAYER FOR RELIEF
12

13          WHEREFORE, the Romeros request judgment against Home Depot for the following:

14

15
                                      FIRST CAUSE OF ACTION
16
            1.      As a result of Home Depot’s negligent violations of 47 U.S.C. section 227(b)(1),
17
     the Romeros are entitled to and request the sum of $500.00 in statutory damages, for each and
18

19   every violation, pursuant to 47 U.S.C. section 227(b)(3)(B).

20          2.      An injunction directing Home Depot to cease calling the Romero’s cellular
21
     telephone numbers using any automatic telephone dialing system as defined by 47 U.S.C. section
22
     227(a)(1).
23

24
            3.      Any and all relief that the Court deems just and proper.

25                                      SECOND CAUSE OF ACTION
26          1.      As a result of Home Depot’s willful and/or knowing violations of 47 U.S.C.
27
     section 227(b)(1), the Romeros are entitled to and request treble damages, as provided by statute,
28




                          COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                               Romero v. The Home Depot, Inc. 5:19 CV 01278
                                                    -6 -
     Case 5:19-cv-01278-JGB-SP Document 1 Filed 07/11/19 Page 7 of 8 Page ID #:7



     up to $1,500.00, for each and every violation, pursuant to 47 U.S.C. section 227(b)(3)(B) and 47
 1

 2   U.S.C. section 227(b)(3)(C).

 3              2.   An injunction directing Home Depot to cease calling the Romeros cellular
 4
     telephone numbers using any automatic telephone dialing system as defined by 47 U.S.C. section
 5
     227(a)(1).
 6

 7
                3.   Any and all other relief that the Court deems just and proper.

 8                                     THIRD CAUSE OF ACTION
 9              1.   As a result of Defendants’ willful and/or knowing violations of 15 U.S.C. section
10
     1692 et seq the Romeros are entitled to and request damages, as provided by statute.
11
                2.   Award of reasonable attorney’s fees.
12

13              3.   Any and all other relief that the Court deems just and proper.

14                                  FOURTH CAUSE OF ACTION
15
                1.   As a result of Defendants’ willful and/or knowing violations of California Civil
16
     Code section 1788 et seq the Romeros are entitled to and request damages, as provided by
17
     statute.
18

19              2.   Award of reasonable attorney’s fees.

20              3.   Any and all other relief that the Court deems just and proper.
21

22
     Dated this Thursday, July 11, 2019.
23

24
                                                   ROBINSON BRADFORD LLP

25                                                 By:    /S/Matthew C. Bradford, Esq.
                                                          Matthew C. Bradford, Esq.
26                                                        ROBINSON BRADFORD LLP
27
                                                   Attorneys for Plaintiffs, Marlon and Angelica
                                                   Romero
28




                          COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                               Romero v. The Home Depot, Inc. 5:19 CV 01278
                                                     -7 -
     Case 5:19-cv-01278-JGB-SP Document 1 Filed 07/11/19 Page 8 of 8 Page ID #:8



                                       JURY TRIAL DEMAND
 1

 2          Plaintiff Angelica Romero hereby requests a jury trial on the claims of the complaint.

 3   Dated Thursday, July 11, 2019.
 4

 5
                                                 ROBINSON BRADFORD LLP
 6

 7
                                                 By:      /S/Matthew C. Bradford, Esq.
                                                          Matthew C. Bradford, Esq.
 8                                                        ROBINSON BRADFORD LLP
                                                          Attorneys for Plaintiffs,
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                         COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                              Romero v. The Home Depot, Inc. 5:19 CV 01278
                                                   -8 -
